           thirty (30) days and that, likewise, Defendant’s answer to the Complaint be due by January 10,
           2020, so that the parties have adequate time to reach a resolution. In furtherance thereof, a
           stipulation is enclosed herewith. Opposing counsel, Shannon D. Azzaro, joins in this request.

                   Thank you for your attention to this matter.

                                                                  Respectfully submitted,

                                                                  /s/ James M. Steinberg

                                                                  James M. Steinberg, Esq.
           Enc.
           Cc:     Shannon D. Azzaro, Esq.
                   Ms. Jacqueline Dowling
                   Ms. Megan Bellew




GRANTED in part, DENIED in part. By
December 13, 2019, Defendant shall
answer or otherwise respond to the
complaint.

The initial pretrial conference scheduled for
December 10, 2019 is ADJOURNED to
December 19, 2019, at 12:00 p.m. By
December 12, 2019, the parties shall
submit their case management plan and
joint letter.

SO ORDERED.

Dated: December 3, 2019
       New York, New York
